Case 1:15-cv-00216-WES-PAS Document 66 Filed 03/29/21 Page 1 of 3 PageID #: 1758




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

 RUBY LEVI and EMILY CHICOINE on behalf                   )
 of themselves and all others similarly situated,         )
                                                          )
                Plaintiffs,                               )
                                                          )
        v.                                                )
                                                          )    Civ. A. No. 1:15-cv-216S-PAS
 GULLIVER’S TAVERN, INCORPORATED,                         )
 SOLID GOLD PROPERTIES, INC., all d/b/a                   )
 THE FOXY LADY,                                           )
                                                          )
                Defendants.                               )

                                       STATUS REPORT
                              AND JOINT MOTION TO EXTEND STAY

        Pursuant to the Court’s Order dated February 16, 2021, Plaintiffs Ruby Levi and Emily

 Chicoine, on behalf of themselves and all others similarly situated, and Defendants Gulliver’s

 Tavern, Incorporated, and Solid Gold Properties, Inc., submit this status report and joint motion

 to extend the administrative stay currently in effect.

        1.      As previously reported, see docket no. 65, the parties in this matter have reached

 an agreement that will allow them to consummate a potential class settlement they had

 previously reached, but which they had not been able to submit for Court approval due to the

 impact of COVID-19 on Defendants’ business operations.

        2.      Since their prior status report, the parties have worked diligently and

 cooperatively to prepare the written version of their proposed class settlement. However, as of

 the date of this report, they have not yet been able to fully finalize the terms of that agreement.

 The parties anticipate being able to submit an agreement in that regard for the Court’s approval

 on or before May 14, 2021.




                                                   1
Case 1:15-cv-00216-WES-PAS Document 66 Filed 03/29/21 Page 2 of 3 PageID #: 1759




        3.      In order to afford the parties sufficient time to prepare and execute their

 settlement agreement, and to prepare the necessary papers for submitting that agreement to the

 Court for its review and approval, the parties respectfully request that the Court extend the

 administrative stay in this matter to May 14, 2021.

  Respectfully submitted,                             Respectfully submitted,
  RUBY LEVI and EMILY CHICOINE, on                    GULLIVER’S TAVERN,
  behalf of themselves and all others similarly       INCORPORATED, and SOLID GOLD
  situated,                                           PROPERTIES, INC.,

  By their attorneys,
                                                      By their attorneys,


  /s/ Stephen J. Brouillard_____________              /s/ Michael E. Jusczyk_____________
  Stephen J. Brouillard, Esq. (BBO #6284)             Barry J. Miller (admitted pro hac vice)
  BIANCHI & BROUILLARD, P.C.                            bmiller@seyfarth.com
  The Hanley Building                                 Michael E. Jusczyk, Bar No. 7791
  56 Pine Street, Suite 250                           mjusczyk@seyfarth.com
  Providence, RI 02903                                SEYFARTH SHAW LLP
  Tel. (401) 223 - 2990                               Seaport East, Suite 300
  Fax. (877) 548 - 4539                               Two Seaport Lane
  sbrouillard@bbrilaw.com                             Boston, Massachusetts 02210
                                                      Telephone: (617) 946-4800
  Brant Casavant (Mass. BBO #666029)                  Facsimile: (617) 946-4801
    Admitted pro hac vice
  Stephen Churchill (Mass. BBO #564158)
    Admitted pro hac vice
  FAIR WORK, P.C.
  192 South Street, Suite 450
  Boston, MA 02111
  Tel. (617) 607 - 3260
  Fax. (617) 488 - 2261
  brant@fairworklaw.com
  steve@fairworklaw.com




                                                  2
Case 1:15-cv-00216-WES-PAS Document 66 Filed 03/29/21 Page 3 of 3 PageID #: 1760




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 29th day of March, 2021, this document was filed
 electronically and is available for viewing and downloading from the ECF system and that
 service is being accomplished electronically to the registered participants as identified on the
 Notice of Electronic Filing (NEF) with service upon the newly added defendants being
 accomplished pursuant to Fed. R. Civ. P. 4.


                                                 /s/ Stephen J. Brouillard
                                                    Stephen J. Brouillard




                                                  3
